                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

JASON EDWARD JOHNS,
                                                             OPINION AND ORDER
                             Plaintiff,
                                                                  18-cv-599-bbc
              v.

JACK LEONARD,

                            Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -



       Pro se plaintiff Jason Johns has filed this proposed civil diversity action under

Wisconsin state law, contending that defendant Jack Leonard, an employee of the Military

Order of the Purple Heart of the U.S.A., Inc., released plaintiff’s private information to third

parties in an email. In an order entered on February 15, 2019, I identified two problems

with plaintiff’s complaint: (1) plaintiff had not yet properly served defendant with a copy

of his complaint; and (2) it seemed unlikely that this court would be able to exercise personal

jurisdiction over defendant, who lives and works in Maryland or Virginia. Dkt. #14.

Accordingly, I ordered plaintiff to show cause why this case should not be dismissed for lack

of personal jurisdiction over defendant.

       Plaintiff has responded to the order, explaining that he has arranged for a process

server to serve the summons and complaint on defendant by March 7, 2019, dkt. #16, and

making additional allegations regarding defendant’s contacts with Wisconsin. Dkt. #15.

Specifically, plaintiff alleges that defendant is employed as the “national adjunct” for the


                                               1
Military Order of the Purple Heart, and in that role, he oversees all administrative functions

of the order’s national headquarters, directly supervises employees and conducts all necessary

correspondence for the organization on a nationwide basis. It is possible, though unlikely,

that defendant’s administrative role with the national organization provided him sufficient

contacts in Wisconsin to support this court’s exercise of personal jurisdiction over him. In

light of the fact that plaintiff already has arranged for the summons and complaint to be

served on defendant, I will allow the case to proceed in this court for now. However,

plaintiff must file proof of service with the court by April 5, 2019 or risk dismissal of his

case.




                                          ORDER

        IT IS ORDERED that plaintiff Jason Johns shall have until April 5, 2019 to file proof

of service of his complaint on defendant Jack Leonard or the case will be dismissed.

        Entered this 22d day of March, 2019.

                                                  BY THE COURT:

                                                  /s/
                                                  ____________________
                                                  BARBARA B. CRABB
                                                  District Judge




                                              2
